DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 15-20, drawn to a device.

Group 2, claim(s) 1 -14, drawn to a method.

 
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature for each group is not commonly shared.
In particular, the special technical feature of Groups 1-2 comprising a (1) that has a test volume filled with a medium (2), wherein the test volume receives the implant (4) to be tested, at least one RF transmitter (3) that emits radio-frequency electromagnetic radiation into the test volume, and comprising means (5) for detecting the heating of the implant (4) and/or of the medium (2) surrounding said implant.
Therefore, the inventions or groups of inventions lack unity.
The common features including comprising a display area and a non-display area at a periphery of the display area, the display panel comprising: a substrate, a water-oxygen barrier layer, a buffer layer, an active layer, a first gate insulating layer, a first gate layer, a second gate insulating layer, a second gate layer, and an interlayer dielectric layer sequentially disposed; a metal layer and a stress release unit disposed in the display region of the display panel; and a flexible layer disposed in the non-display area of the display panel; wherein the metal layer is disposed on the interlayer dielectric layer and is in contact with the active layer through a third via hole, the stress release unit is disposed in the second via hole, and the flexible layer is disposed in the first via hole, wherein the first via hole is in contact with the substrate and penetrates through all of the layers other than the substrate, and the second via hole is in contact with the water-oxygen barrier layer and penetrates through all of the layers other than the substrate and the water-oxygen barrier layer cannot qualify as special technical features as they do not provide a contribution over the prior art CN108598091 and CN108288637.
In particular, using broadest and reasonable interpretation, CN108598091 discloses 

    PNG
    media_image1.png
    299
    763
    media_image1.png
    Greyscale

CN108598091 discloses a non-display area (left) at a periphery of the display area (right), the display panel comprising: a substrate (202/201), a water-oxygen barrier layer 203, a buffer layer 204, an active layer 207/206, a first gate insulating layer 205, a first gate layer 209, a second gate insulating layer 
Applicant invention discloses

    PNG
    media_image2.png
    486
    761
    media_image2.png
    Greyscale


.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829